Case 2:21-cv-04024-MSG Document 12-2 Filed 09/15/21 Page 1 of 16




        EXHIBIT “1”
4-MSG Document 12-2 Filed 09/1



   OPERATION MANUAL

    PORTABLE CO 2 METER




      Model:   7752
               77532
               7755
               77535
4-MSG Document 12-2 Filed 09/1
              INTRODUCTION
   Thank you for purchasing this portable
   CO 2 me ter. The me ter me asures CO 2
   level, air temp ., dew point, wet bulb temp .
   and humi dity(DP, WB , RH are for mo dels
   7755/77535) and is an ideal instrume nt
   for indoor air quality (IAQ) diagnosis.
   Poor indoor air quality is considered
   unhealthy because it causes tiredness,
   loss of ability to concentrate, and even
   illness(ex. Sick Building Syndrome ). IAQ
   mo nitoring and survey, especially on CO 2
   level and air ventilation become widely
   applied in public areas such as offices,
   classrooms , factories, hospitals and
   hotels. It is also suggested in regulations
   of industrial hygiene in some countries.
   (See Appendix)
   The portable CO 2 me ter uses NDIR (non-
   dispersive infrared) technology to ensure
   the reliability and long term stability. It’s
   useful in verifying HVAC system perform-
   ance and air ventilation control.
   Features:
     Triple displays of CO 2 level, temp.
     and humidity (7755/77535).
     Stable NDIR sensor for CO 2 detection.
     Statistics of weighted average s
     TWA (8 hours weighted average)
     STEL(15 minutes weighted average)
     Backlight for working in dark area.
     Audile CO 2 warning alarm.
     Battery and adaptor power supply.
     E asy manual calibration on CO 2 and
     humidity (RH for 7755/77535 only).
     PC connect via RS232 interface.
                    1
4-MSG Document 12-2 Filed 09/1
         MATERIAL SUPPLIED
    This package contains:
        Meter
        4pcs AA batteries
        Operation manual
        Hard carrying case
   Optional accessory:
      33% calibration salt (VZ0033AZ1)
      75% calibration salt (VZ0075AZ1)
      Adaptor (9V/100~240Vac)
      RS232 cable and software

              POWER SUPPLY
   The meter is powered by either 4 AA
   batteries or a DC adaptor(9V/1A output).
   Install the batteries into the battery
   compartment on the rear and make sure
   they are in correct polarity and good
   contact. When an adaptor is used, it will
   cut off the power supply from batteries.
   The adaptor can’t be used as a battery
   charger.
   When battery voltage gets low,       a nd
   "Lob" will appear on the LCD (Fig.1) .
   And beeper sounds. The CO 2 sensor
   can’t work under low voltage, so it beeps
   to indicate failed CO 2 measurement
   (press any key, except SET , to stop the
   beeps) and the readings won’t be
   displayed. Please replace with fresh
   b atter ies or connect with an adaptor.
              CO 2                  CO 2



          O          Fig.1      O
                                           %


      7752/77532             7755/77535
                     2
4-MSG Document 12-2 Filed 09/1
                   LCD DISPLAY
                  HOLD TWA STEL CO 2
                                             CO 2
                                             concentration
                  ftm                        in ppm
                  m/s
   Air temp.
   Dew point                O
                                        %
                                             Relative
   Wet bulb
                                             humidity in %
   temp. in
   o
     C or oF
   Symbols
   TWA      Time weighted average( 8 hours)
   STEL     S hort-term exposure limit
            (15 minutes weighted average)
   HOLD     Readings are freezed unchanged
   MIN/MAX Minimum/Maximun readings
             Low battery indicator
   DP        Dew point temp.(7755,77535)
   AIR       Air temperature
   WBT       Wet bulb temp.(7755,77535)
   %         Unit of relative humidity
   °E (C/F) Celsius/Fahrenheit
   AVG/ftm   Vain icons in these models
   /m/s

                        KEYPAD
      SET     Turns on and off the meter.
              Enters setup mode.
              Sets as non-sleep mode with             .
    CAL
      Esc     Exits setup page/mode.
              Enters CO 2 calibration with        .
              Enters RH calibration with DP/WBT .
              Freezes the current readings.
              Cancels data hold function.
              Activates or cancels the backlight.
              Selects unit or increases value in setup.
   DP/WBT     Selects AIR, DP, WBT temps display.
              (7755/77535 only)
              Selects unit or decreases value in setup.
      N
    M X /AV   Activates MIN,MAX,STEL,TWA function.
              Saves and finishes settings.
                             3
4-MSG Document 12-2 Filed 09/1
                      OPERATION
    POWER ON/OFF
   Press SET to turn the meter on and off.
   When power on, it emits a short beep
   and performs 30 sec countdown(Fig.2)
   for meter warm up, then enters normal
   mode with current CO 2 , temp., and
   humidity(7755/77535) readings
   displayed (Fig.3).



                                      Fig. 2

               CO 2                            CO 2



          O                              O
                                                      %
                           Fig 3

    Model 7752/77532               Model 7755/77535

    TAKING MEASUREMENT
   The meter starts measurement when
   power on and update readings every
   second. In the condition of operating
   environment change (ex. from high to
   low temp.), it takes 30 sec to respond
   for CO 2 sensor and 30 minutes for RH.
   NOTE: Do not hold the meter close to
   faces in case exhalation affects CO 2
   levels.
    AIR(all models),DP,WBT (7755/77535)
   Press DP/WBT to switch temp. display.
   The lower left display will cycle from air
   temp., dew point temp. (Fig.4), and wet
   bulb temp.(Fig.5).
                CO 2                           CO 2



           O
                       %                 O
                                                      %


         Fig.4                          Fig.5
                           4
4-MSG Document 12-2 Filed 09/1
    DATA HOLD
   Press       to freeze the readings,
   "HOLD" icon is displayed on the left
   top of LCD(Fig.6). All current readings
   are kept unchanged, except STEL and
   TWA. Press         again to cancel the
   hold function.
             HOLD       CO 2



                    O
                               %
                                   Fig.6


   BACKLIGHT
   Hold down      for more than 1 sec to
   activate and cancel backlight function.

     MIN,MAX,STEL,TWA
                                      N

   Under normal mode, press M /AV to see
                                      X




   the minimum, maximum, and weighted
   average readings. Each press of M /AV ,
                                           N
                                           X




   it displays MIN, MAX, STEL, TWA in
   sequence and returns to normal mode.
   In MIN and MAX modes, it shows the
   minimum and maximum readings of
   CO 2 on the upper LCD and of AIRor Dpor
   WB temp. and humidity (7755/77535)
   on the lower LCD. (Fig.7)
                        CO 2



                    O
                               %
                                   Fig.7

   In STEL and TWA modes, the upper LCD
   shows the weighted average of CO 2
   readings for the past 15 minutes
   (STEL) and 8 hours(TWA). The lower
   LCD are the current AIR, DP/WB
   temp. and humidity (7755/77535).
   (Fig.8)
                     5
4-MSG Document 12-2 Filed 09/1
                              STEL CO 2



                               O
                                          %
                                              Fig.8
   NOTE:
   1. If the meter is turned on for shorter
      than 15 minutes, the STEL value will
      be the weighted average of readings
      taken since power on. Same for TWA
      values appear before 8 hours.
   2.It takes at least 5 minutes to calculate
      STEL and TWA. The LCD shows"----"
      (Fig.9) during the first 5 minutes from
      power on.              STEL CO 2



                               O
                                          %
                                              Fig. 9
   3.While all readings are held unchanged,
     STEL and TWA will keep updating
     every 5 minutes.
     ALARM
   The meter features audible alarm to
   give warnings when CO 2 concentration
   exceeds the limit. (See P1.0 in setup
   for setting the alarm threshold). It emits
   beeps (Abt.80dB) when CO 2 level goes
   over the set value and stops when any
   key (except SET ) was pressed or
   readings fall below the set value. It
   beeps again when value goes over the
   limit. Restartthe meter if beeper can't
   be stopped.

           AUTO POWER OFF
   The meter turns off automatically after
   20 minutes of inactivity. To override the
   function, hold down SET and          for 2
   sec to turn on the meter until "n" appears.
   NOTE: Auto sleep function will be disabled
   during calibration mode.
                      6
4-MSG Document 12-2 Filed 09/1
                           SETUP
   Hold down SET un der normal mode for
   more than 1 sec to enter setup mode.
   To exit setup, press CALEsc in P1.0 or P3.0
   and it returns to normal mode.
   Note: P2.0 is not applicable in these
          models but for future model with
          CO and CO 2 measurement.

    P1.0 CO 2 ALARM
   When entering setup mode, P1.0 and
   "AL" (Fig.10) are displayed on the LCD.
   Press M /AV to enter P1.1 for setting CO 2
            N
            X




   alarm threshold. The current set value
   will be blinking on the LCD (Fig11).
                CO 2                        CO 2




          Fig. 10                  Fig. 11
   Press         to increase the value or
    DP/WBT to decrease. Each press tunes

   100ppm and the alarm range is from
   100 to 9900ppm. When the preferred
   alarm value is set, press M /AV to save
                                    N
                                    X




   the setting or CALEsc without saving and
   return to P1.0.

    P3.0 TEMPERATURE SCALE
   Press        or DP/WBT in P1.0 to access P3.0
   for setting up temp. Scale(Fig.12). Press
    M /AV enter P3.1 with blinking °C or ° F
     N
     X




   current set (Fig.13) on the lower left LCD.
   To switch °C or °F, press          and DP/WBT .
   Then press M /AV to save the setting or
                       N
                       X




      Esc without saving and return to P3.0 .
    CAL




                                        O




         Fig. 12                    Fig. 13
                            7
-MSG Document 12-2 Filed 09/1
            CO2 CALIBRATION
  The meter is calibrated at standard
  400ppm CO 2 concentration in factory.
  It’s suggested to do manual calibration
  regularly to maintain good accuracy.
  Note:
  When the accuracy becomes a concern
  after a long time usage, return to dealers
  for standard calibration.

    CAUTION:
    Do not calibrate the meter in the air
    with unknown CO 2 concentration.
    Otherwise, it will be calibrated as
    400ppm by default and leads to
    inaccurate measurements.

  The manual calibration is suggested to
  to be done in fresh outdoor air that is
  well ventilated and in sunny weather.
  Place the meter in the calibration site.
  Turn on the meter and hold down CALEsc
  and       simultaneously to enter CO 2
  calibration mode (Fig.14). 400ppm and
  "CAL" are blinking on the LCD while
  performing calibration.
                      CO 2




                               Fig. 14

  Wait about 5 minutes until the blinking
  stops and the calibration is completed
  automatically and back to normal mode.
  To abort the calibration, turn off the
  meter at any time.
  NOTE:
  Ensure the batteries are with full voltage
  during the calibration to prevent from
  interruption or failed calibration.
                      8
-MSG Document 12-2 Filed 09/1
        RH CALIBRATION (7755/77535)
  The meter defaults to be calibrated the
  humidity with 33% and 75% salt solution.
  The ambient condition is recommended
  to be at 25°C and stable humidity(better
  to be close to the calibrating value). To
  abort calibration, just turn off the meter.

   CAUTION:
   Do not calibrate the humidity without
   the default calibration salt. Otherwise,
   it will cause permanent damage.
   Contact the dealer for calibration salt
   or services.

  33% calibration
  Plug the sensor probe into 33% salt
  bottle. Hold down CALEsc and DP/WBT under
  normal mode to enter 33% calibration
  (Fig.15). "CAL" and calibrating value
  (32.7% if at 25°C) are blinking on the
  LCD with current temp. at the left.
  Meter is now calibrating, and will finish
  in about 60 minutes when "CAL" and
  humidity stop blinking. (Fig.16)




            O
                    %            O
                                          %


          Fig. 15               Fig. 16
  75% calibration
  After 33% calibration, plug the sensor
  probe into 75% salt bottle, then press
   M /AV to enter 75% calibration (Fig.17).
    N
    X




                        O
                            %
                                 Fig.17

                        9
-MSG Document 12-2 Filed 09/1
  "CAL" and calibrating value (75.2% if at
  25°C) are blinking on the LCD with
  current temp. at the left. Meter is now
  calibrating. Wait about 60 minutes until
  blinking stops, then calibration is
  completed and it returns to normal mode.
  NOTE:
  Users can also calibrate either point.
  To calibrate 33% only, press CALEsc and
  exit when 33% calibration is completed.
  To calibrate 75% only, press       or DP/WBT
  within the 5 minutes while initializing
  33% calibration.

        TROUBLE SHOOTING
  ? Can’t power on
    Press SET for more than 0.3 sec and try
    again. Check whether batteries are in
    good contact and correct polarity, or the
    adaptor is well plugged.
  ? Fixed readings
    Check whether data hold function was
    activated. (HOLD icon at the left top)
  ? Slow response
    Check whether the air flow channels on
    the rear were blocked.
  ? Error messages
    E01: CO2 sensor damaged.
    E02: The value is under range.
    E03: The value is over range.
    E04: The original data error results in
          this error (DP, WB)
    E07: Too low voltage to measure CO2.
         Replace batteries or use an adaptor.
    E11: Retry humidity calibration.
    E17: Retry CO2 calibration.
    E31: Temperature sensor damaged.
    E34: Humidity sensor damaged.

                    10
-MSG Document 12-2 Filed 09/1
                        PC CONNECTION
  The meter can do PC link for on-line
  logging and data analysis via RS232
  interface and software.
  The protocol is as follows.
    A.9600 bps, 8 data bits, no parity.
    B.Format ( ASCII)
      Model 7752/77532
      Cxxxxppm:Txxx.xC(F) LRC CRLF
          Description: $CO 2 :Air LRC CRLF
          Model 7755/77535
          Cxxxxppm:Txxx.xC(F):Hxx.x%:
          dxxx.xC(F):wxxx.xC(F) LRC CRLF
          Description: $CO 2 :Air:RH:DP:WBT LRC
                       CRLF
                         SPECIFICATION
     Mod el             7752    77532     7755                                         77535
                           Me asuring range
                     0~99 99 pp m 0~99 99 pp m 0~99 99 pp m 0~99 99 pp m
      CO 2             (20 01 ~99 99          (50 01 ~99 99         (20 01 ~99 99      (50 01 ~99 99
                       ou t of sca le)        ou t of sca le)       ou t of sca le)    ou t of sca le)

   Temp .                                     -10 ~6 0°C( 14 ~1 40°F)
  Hu mi dity                             NA                              0. 1%~ 99 .9%R H
  De w point                             NA                                -20 .0~ 59 .9 ° C
   Wet bu lb                      NA                                   -5. 0~ 59 .9 ° C
  Re sol ut ion             1p pm, 0. 1°C/°F                     1p pm, 0. 1°C/°F, 0. 1%R H
                                           Ac curacy
                     ±50 pp m±5% ±30 pp m±5% ±50 pp m±5% ±30 pp m±5%
      CO 2                                  (0~ 50 00 pp m)      (0~ 20 00 pp m)      (0~ 50 00 pp m)
                     (0~ 20 00 pp m)
     Temp .                                         ±0. 6°C/±0. 9°F
                                                                ±3%RH (at 25 °C, 10 ~9 0%RH );
  Hu mi dity                             NA                     ±5 %RH (a t 25 °C, ot he rs)
  War m- up time                                       30 sec on ds
                                    Re sponse time
      CO 2                           <3 0 se con ds (90 % st ep cha ng e)
      Tair                                <2 mi ns (90 % st ep cha ng e)
      RH                                 NA              <1 0 mi ns (90 % st ep ch an ge )
     Re lay                                               NO
   LCD size                                        26 *44 mm, H* W
     Ope rat ing              0~ 50°C, 0~ 95 % RH (a voi d co nd en sat ion )
     co nd ition
      St or ag e
     co nd ition            -20 ~5 0°C, 0~ 95 % RH (a voi d co nd en sat ion )
  Po we r sup pl y                                  AA *4 pc s
   Ba tter y life                         >2 4 hou rs (A lkal ine ba tter y)
   Met er si ze                              20 5* 70 *56 mm, L* W* H
    Weight                                                  20 0g
     St an da rd
     pa ck ag e            Met er, manu al , AA bat ter ies , ha rd ca rry ca se

                                              11
-MSG Document 12-2 Filed 09/1
    CO2 LEVELS AND GUIDELINES
  Non-Enforced Reference levels
  NIOSH recommendations
  250-350ppm: normal outdoor ambient
               concentrations
  600ppm: minimal air quality complaints
  600-1000ppm: less clearly interpreted
  1000ppm: indicates inadequate ventilation;
           complaints such as headaches,
           fatigue, and eye/throat irritation
           will be more widespread. 1000
           ppm should be used as an upper
           limit for indoor levels.

  EPA Taiwan: 600ppm and 1000ppm
  Type 1 indoor areas such as department
        stores, theaters, restaurants, libraries,
        the acceptable CO2 concentration of 8
        hours avarge is 1000ppm.
  Type 2 indoor areas with special requirements
        of good air quality such as schools,
        hospitals, day care centers, the
        suggested CO 2 level is 600ppm.


   Regulatory exposure limit
  ASHRAE Standard 62-1989: 1000ppm
  CO 2 concentration in occupied building should
  not exceed 1000ppm.
  Building bulletin 101 (BB101): 1500ppm
  UK standards for schools say that CO 2 at
  averaged over the whole day(i.e. 9am to 3.30
  pm) should not exceed 1500ppm.
  OSHA: 5000ppm
  Time weighted average over five 8-hour work
  days should not exceed 5000ppm.

  Germany, Japan, Australia, UK...: 5000ppm
  8 hours weighted average in occupational
  exposure limit is 5000ppm.



                     12
-MSG Document 12-2 Filed 09/1
               WARRANTY
  The meter is warranted to be free from
  defects in material and workmanship for
  a period of one year from the date of
  purchase. This warranty covers normal
  operation and does not cover misuse,
  abuse, alteration, neglect, improper
  maintenance, or damage resulting from
  leaking batteries. Proof of purchase is
  required for warranty repairs. Warranty is
  void if the meter has been opened.



    RETURN AUTHORIZATION
  Authorization must be obtained from
  the supplier before returning items for
  any reason. When requiring a RA
  (Return Authorization), please include
  data regarding the defective reason,
  the meters are to be returned along
  with good packing to prevent any
  damage in delivery and insured against
  possible damage or loss.

     OTHER RELATED PRODUCTS
  Other related CO2 products:
  a.Model 7721 Wall mount Temp./CO2
    meter, general purpose.
  b.Model 77231 Wall mount Temp./CO2
    meter, high performance.
  c.Model 7722 Wall mount Temperature/RH/CO2
    meter, general purpose.
  d.Model 77232 Wall mount Temperature/RH/CO2
    meter, high performance.

                    13
-MSG Document 12-2 Filed 09/1
      Accuracy, the Zenith of
   Measuring / Testing Instruments !

      Hygrometer/Psychrometer
      Thermometer
      Anemometer
      Sound Level Meter
      Air Flow meter
      Infrared Thermometer
      K type Thermometer
      K.J.T. type Thermometer
      K.J.T.R.S.E. type Thermometer
      pH Meter
      Conductivity Meter
      T.D.S. Meter
      D.O. Meter
      Saccharimeter
      Manometer
      Tacho Meter
      Lux / Light Meter
      Moisture Meter
      Data logger
      Temp./RH transmitter
      Wireless Transmitter ..........

       More products available !
                           2013/08 Ver.3
